UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1227



In re: ALEJANDRO QUINONES LEYVA, a/k/a Guero,

                    Petitioner.



              On Petition for Writ of Mandamus. (1:15-cr-00637-JMC-3)


Submitted: July 24, 2018                                          Decided: August 3, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alejandro Quinones Leyva, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alejandro Quinones Leyva petitions for a writ of mandamus, alleging that the

district court has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks

an order from this court directing the district court to act. Our review of the district court’s

docket reveals that the district court entered an order and judgment on May 30, 2018,

denying Leyva’s § 2255 motion. Accordingly, because the district court has recently

decided Leyva’s case, we deny the mandamus petition as moot. We grant leave to proceed

in forma pauperis. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED




                                               2